Citation Nr: 0124219	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  00-14 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to April 30, 1997 for 
the grant of service connection for degenerative joint 
disease of the lumbar spine.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's initial claim for service connection for 
degenerative joint disease of the lumbar spine was received 
by the RO on April 30, 1997, more than one year following his 
discharge from service.


CONCLUSION OF LAW

The criteria for an effective date prior to April 30, 1997 
for the grant of service connection for degenerative joint 
disease of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.400 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  
Specifically, there is no indication of any relevant 
evidence, such as medical records, that is not presently 
contained in the veteran's claims file.  Moreover, as this 
claim concerns the effective date of a grant of service 
connection and not questions as the nature, extent, or 
etiology of a current disability, the Board finds no need for 
a further VA examination addressing the veteran's lumbar 
spine disorder.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met.  See 38 U.S.C.A. 
§ 5103 (West 1991 & Supp. 2001).  The RO informed him of the 
need for such evidence in its May 2000 Statement of the Case.  
Also, the veteran was notified of this newly enacted law in a 
May 2001 Supplemental Statement of the Case.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 1991 & Supp. 2001).  Except 
as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2001).  In cases involving direct service connection, the 
effective date will be the date following separation from 
active service or the date entitlement arose in cases where 
the claim is received within one year after separation from 
service.  Otherwise, the effective date will be the date of 
receipt or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(ii) (2001).

The applicable statutory and regulatory provisions require 
that the VA look to all communications from the claimant 
which might be interpreted as applications or claims, both 
formal and informal, for benefits.  In particular, the VA is 
required to identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(3) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.1(p), 3.155(a) (2001); see also Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992).  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2001).

In this case, the RO assigned the effective date of April 30, 
1997 for the grant of service connection for the veteran's 
lumbar spine disorder on the basis that this was the date of 
receipt of his claim.  On April 30, 1997, the RO received the 
veteran's VA Form 21-526 (Veteran's Application for 
Compensation or Pension), to which was attached a further lay 
statement (labeled "Article 6"), several service-related 
documents, and information as to prior treatment.  The Board 
has reviewed the submissions from the veteran received prior 
to this date and observes that such documents contain no 
references to any back disorders whatsoever.  The veteran has 
argued that, since he made an inquiry about his service 
medical records in February 1980, an earlier effective date 
for the grant of service connection is warranted.  The Board 
observes, however, that this inquiry, which is documented in 
the claims file, was accompanied by no references to specific 
disabilities. 

The pertinent laws are clear in such circumstances.  The RO 
received no claim, either formal or informal, from the 
veteran identifying a disorder of the back prior to April 30, 
1997, and 38 C.F.R. § 3.400(q)(1)(ii) (2001) indicates that 
the date of receipt of a new claim is the effective date of 
compensation when that date is later than the date 
entitlement arose.  In fact, on the application form signed 
by the veteran on April 28, 1997, he specifically indicated 
that he had never previously filed a claim for any benefit 
with the VA.  

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001).


ORDER

The claim of entitlement to an effective date prior to April 
30, 1997 for the grant of service connection for degenerative 
joint disease of the lumbar spine is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

